Title: To George Washington from William Heath, 22 February 1781
From: Heath, William
To: Washington, George


                        
                            Dear General,
                            West point Feby 22. 1781
                        
                        Four prisoners of war, belonging to Delancys corps, are just sent to this post; they were a patroling party,
                            sent out by Delancy the day before yesterday, and were taken by a reconnoitring party of six men from Major Maxwell’s
                            detachment—The four are all wounded, a fifth so badly, as obliged our party to leave him at Sing sing—two others of the
                            party ran off. I have the honor to be, With the greatest respect, Your Excellency’s Most obedient servant,
                        
                            W. Heath
                        
                    